 

AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture

UNITED STATES DISTRICT COURT

for the
Eastern District of Tennessee

In the Matter of the Seizure of

(Briefly describe the property to be seized)

Funds up to the amount of $399,925.68 in account number Case No. 1:19-MJ- 3 oO

1000193109351 at SunTrust Bank, account name Fatima
Sadruddin

WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

To: Any authorized Jaw enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests that certain property
located in the Eastern District of Tennessee be seized as being
subject to forfeiture to the United States of America. The property is described as follows:

Funds up to the amount of $399,925.68 in account number 1000193109351 at SunTrust Bank, account name Fatima Sadruddin.

 

THE ABOVE-REFERENCED FINANCIAL INSTITUTION IS HEREBY COMMANDED to effect the seizure of the contents of the
above-referenced account and to refuse the withdrawal of any amount from the account by anyone other than duly authorized law
enforcement agents, and promptly provide officers or contractors of the Federal Bureau of Investigation with the current account

balance.

I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

3}ial 2014

YOU ARE COMMANDED to execute this warrant and seize the property on or before
(not to exceed 14 days)

% inthe daytime 6:00 a.m. to 10:00 p.m. 7] at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to

Susan K. Lee, United States Magistrate Judge
(United States Magistrate Judge)

CF Pursuant to 18 U.S.C. § 3103a(b), | find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) CF until, the facts justifying, the later specific dateof _. .

Date and time issued:

      

City and state: Chattanooga, Tennessee Susan K. Lee, United States Magistrate Judge
Printed name and title
 

AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture (Page 2)

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
vento 3p afer I { WAS was C or Dee od — ya a. Ce wap
: i ‘by 4 SAP Saad lA VAC i Jay Ff . J

Inventory made in the | of:

WIA

 

Inventory of the property taken:
$eob [0 pecewed Ie]tot4 From SunTrust Bank
peprescurhry funds in @ owt num bel

lLov@l43lot3 5], See attadhed [eller aud
Copy at Carhies che e

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: 3 ¢ pot { G te ’ ;
— Executing officer's signature
Da uth be Eun, Slcial Area; fOr

Printed name and tle

 

 

 

 

 
 

SunTrust Bank

Garnishment and Levy Processing
IG MC. FL-ORLANDO-7136
= PO Box 620577
SuNTRUST Orlando. FL 32862-0577
2/28/2019
Case No.

318A-KX-2944908
SunTrust Levy Number
357362

F.B.I.

ATTN: SPECIAL AGENT DAVID KUKURA
633 CHESTNUT STREET, SUITE 540
CHATTANOOGA, TN 37450

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRIC OF TENNESSEE

VS
FATIMA SADRUDDIN

FUNDS HELD

Dear Sir or Madam:

SunTrust Bank hereby submits an answer in response to the Order in the above-referenced matter:

 

 

 

 

 

 

 

 

Account Amount _
1000193109351 $808.70
1000225674083 $1,003.01

| 1000184878758 $129,080.98

_Total $130,892.69

 

As per the Court Order, SunTrust Bank will continue to hold the account(s) listed above until further
orders of the Court are received by the bank instructing SunTrust as to the disposition of the funds held.

if you have any questions regarding this matter, please contact our office at 4-877-220-9402.

Sincerely,
| Betancourt
Garnishment and Levy Processing

Please direct additional inquiries to:
SunTrust Bank

Garnishment and Levy Processing
MC: FL-ORLANDO-7136

P.O. BOX 620577

ORLANDO FL 32862-0577
 

 

UNITED STATES MARSHAL’S SERVICE

WY SUNTRUST

Garnishrr ent and Levy Processing

 

  

One Husdred Thirty Thousand fight Hundred Ninety Two Oollars and Sixty Nine Cents

PAY TOTHE UNITED STATES MARSHAL'S SERVICE
ORDER OF

Payable at SunTrust Bank

WAacdeUe Siew BOBL40079On

REWMITTER: SunTrust Banks, Inc.
FL- ORLANDO-7136

 

NO, 3231945432
DATE: 2/28/2019
PROCESSOR: | Betanccurt
Your Ref: 348A-K>.-2944908
Our Ref: 357362
FATIMA SADRUDDIN

Void # over 430,892.69

AMOUNT
$130,492.59

SunTrust Banks, Inc by Its Authorized Agent
SunTrust Bank

7 En Succes

mP

AUTHORIZED SIGNATURE 7
oe

70890 2999E0r
